In my
statement, I should like to dwell on those questions, which,
in our opinion, demand special attention. First among these
is the issue of security and the maintenance of regional and
global stability.
Today, we are forced to recognize that terrorism is one
of the principal challenges and threats to international
security and stability in the twentieth century. Should the
United Nations react to this most daunting challenge? Yes.
The coordination of the efforts of the international
community in the search for legal mechanisms to fight
terrorism at the global level has become urgent. The
struggle against terrorism transcends the problems of one
country or even groups of countries. I take this opportunity
to emphasize in particular the serious threat of terrorism
facing the States of Central Asia. In this respect, I wish to
say the following.
First, terrorists, using Islam — one of the world’s
most peaceful religions, founded on the greatest cultures of
civilization — as a cover, are seeking to attain the broadest
of political goals: the creation of a new regional and
ultimately global order. The terrorists’ methods of
assassinating peaceful civilians and creating diversions
radically contradict the principles and values of Islam.
Secondly, terrorism is undergoing an intensive
process of internationalization. Extremists working in
Central Asia are consolidating their ranks with recruits
from throughout the world. Terrorism has neither
nationality, borders nor any particular belief. Attempts to
give terrorism, and international terrorism in particular, a
national or ethnic character do not reflect reality and have
their own dangerous consequences.
Thirdly, the fight against terrorism requires
coordinated international efforts and wide recognition of
the legitimate rights of States to protect their citizens
from terrorist assaults. Terrorists casually and most
insolently attack peaceful populations and deprive human
beings of their fundamental right to life.
Fourthly, the global danger of terrorism is obvious
today. There is an understanding at the international level
of the need for coordinated action. At the same time, we
do not fully understand the rather subdued reaction of the
international community and the major States to the most
dangerous spread of terrorism in Central Asia, posing the
threat of regional and global destabilization.
Finally, the contemporary wellsprings of terrorism,
where it is born and nurtured, are the theatres of military
conflict. In our region, that means Afghanistan.
A working meeting of the “six plus two” group in
the special format, with the participation of
representatives of the two main parties to the Afghan
conflict, was held in Tashkent two month ago. The
discussion resulted in the signing of the Tashkent
Declaration, defining the fundamental principles for the
peaceful settlement of the conflict in Afghanistan.
Uzbekistan supports increased international efforts to
further assist the stabilization of the situation in Tajikistan
and the rapid elimination of new hotbeds of tension in
southern Kyrgyzstan, which has become a new target for
invasion by international terrorists and extremist forces.
In this regard, I would propose the adoption of a
resolution by the General Assembly to consider the
problem of terrorism in the framework of the Security
Council, as well as the establishment of an informal
group to coordinate efforts aimed at fighting terrorism and
extremist crimes. We also support the proposal to
convene an international conference on the fight against
terrorism. We believe that the international community, in
29


preparing for the Millennium Assembly in the year 2000,
should show its determination by defining extremist crimes
and drafting its explicit understanding of the threat of
terrorism.
The Republic of Uzbekistan is recognized around the
world as an authoritative supporter of the non-proliferation
of the nuclear weapons. Uzbekistan is party to the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT), the
Comprehensive Nuclear-Test-Ban Treaty (CTBT) and the
Convention on Physical Protection of Nuclear Material. The
Republic was among first countries to sign an Additional
Protocol to its agreement with the International Atomic
Energy Agency on the application of safeguards in
connection with the NPT. These actions revealed not only
a deep understanding of the importance of these
international documents, but also our desire to make a real
contribution to solving the problem of the non-proliferation
of nuclear weapons, improving the planet’s ecology and
strengthening global security and regional stability.
The issue of establishing nuclear-weapon-free zones is
firmly established on the disarmament agenda. It is already
widely recognized that the creation of such zones is a
unique instrument in the process of nuclear
non-proliferation and disarmament, which undoubtedly
strengthens international and regional peace and security.
Let me express the conviction that this topic will be
considered as one of the major issues in the work of the
2000 NPT Review Conference. The value of this step is of
special importance in the light of nuclear testing in South
Asia and the clear tendency towards a global arms race.
Substantial progress has been achieved towards the
realization of the Central Asian initiative to establish a
nuclear-weapon-free zone. The Central Asian countries,
through their common efforts and with the support of the
United Nations, have come considerably closer to
concluding a treaty on the establishment of a Central Asian
nuclear-weapon-free zone. I hope that, at the meeting to
prepare the draft treaty to be held in Japan in few days, the
experts of the Central Asian countries will be able to
finalize the draft.
The Republic of Uzbekistan supports the measures
proposed by Secretary-General Kofi Annan to reform the
United Nations. The implementation of the reform
programme will go a long way towards adapting the United
Nations to the demands of the modern world. The
Secretary-General’s proposal to convene the Millennium
Assembly and the Millennium Summit in the year 2000
must be implemented. The year 2000 is a unique symbolic
moment to affirm the position of the United Nations and
to strengthen its role as a leading force in the twenty-first
century.
The Republic of Uzbekistan continues to consider
Security Council reform to be a necessary and urgent
process. Any delay in this process will prevent the United
Nations from adapting efficiently to the dynamics of the
coming millennium. We are convinced that Germany and
Japan can rightly claim permanent membership of the
Security Council. We are also in favour of an increase in
the number of new non-permanent members of the
Security Council.
The deteriorating problem of the Aral Sea requires
me once again to call on the Assembly for support. With
the help of international organizations, the opinion that
the Aral Sea crisis can be resolved only through
humanitarian intervention has gradually taken root in the
perception of the international community. But this is not
the case.
Measures of this kind have not given positive results
on any continent where mankind has been faced with
ecological catastrophes. In this connection, it is necessary
to develop and implement, with the assistance of the
United Nations specialized agencies and donors, a
specific, long-term strategy and programme of
revitalization for the Aral area, that would affirm the
principles of sustainable development, prevent a
deterioration of quality of life for people living in the
region and ensure a dignified standard of living for future
generations.
We are hoping for the effective support of such
international financial and economic institutions as the
World Bank, the United Nations Development Programme
(UNDP) and others, as well as donor countries, in the
normalization of the ecological situation and in meeting
the pressing needs of the population living in the affected
area. The problem of Aral Sea can be solved only with
the help of an adjusted financing mechanism and the
conscientious work of experts.
The Republic of Uzbekistan comprehensively
supports efforts of the United Nations and the
international community aimed at counteracting the illegal
cultivation, transportation and consumption of narcotic
substances. The problem of drugs should be considered a
danger in that it gives rise to terrorism, international
crime and money-laundering.
30


The illegal sale of drugs is the most profitable shady
activity in the modern world. The transnational structures
controlling global trade in drugs appear in most cases to be
more mobile than the structures opposing them. Today, as
has been pointed out by previous speakers, more than 90
per cent of the drugs in some European countries are of
Afghan origin.
According to a 1998 annual report on international
drug control, starting in 1995 Uzbek customs employees
halted the attempted illegal export from Europe to
Afghanistan of 72 tons of raw chemical material used for
heroin manufacturing. This reaffirms the conclusion about
the internationalization of the narcotic business and the
emergence of international terrorism, which is no less
dangerous.
During the twentieth special session of the General
Assembly, devoted to the fight against the illegal
manufacturing, sale, purchase, transport, trafficking and
spread of narcotic substances, we advanced many concrete
proposals, including the establishment of a regional
coordination centre to fight drug-trafficking and the drug
business. Concrete forms of cooperation between Central
Asian countries and the European Union were defined.
We call for more work by the United Nations
International Drug Control Programme (UNDCP) in the
region of Central Asia. The conclusions of experts show
that the Central Asian region is considered by the criminal
world an important transit area for the transport of drugs to
Europe and North America.
Specific UNDCP projects aimed at the development of
technical possibilities to control the transit of goods by
providing border services with up-to-date methods of drug
detection could contribute to this fight, which can hardly be
regarded as the problem of one region alone. In this regard,
we welcome the establishment, on the initiative of the
Secretary-General, of the United Nations Office on Drug
Control and Crime Prevention’s regional office operating in
Uzbekistan.
The process of democratization is long and
complicated, especially if it runs parallel to large, extensive
economic reforms. However, the real threat to democracy,
security and stability in the region stems from the sphere of
transnational crime. In this respect, we state our firm
support for the work of the Commission on Crime
Prevention and Criminal Justice.
For this reason, the Republic of Uzbekistan has
expressed its intention to present its candidature for
membership of the United Nations Commission on Crime
Prevention and Criminal Justice for the period of
2001-2004. We hope that the tenth United Nations
Congress on the Prevention of Crime and Treatment of
Offenders, to be held from 10 to 17 April 2000, in
Vienna, will be devoted to the search for answers to the
challenges of the twenty-first century, as indicated in a
number of its main topics.
We would like to focus on the work of UNDP in
Uzbekistan. As the largest United Nations programme
rendering assistance to developing countries in their
process of development, UNDP, together with the
Government of Uzbekistan, is carrying out a number of
useful projects. We hope that such cooperation will be
continued in the future as well.
Nevertheless, I would like to say a few words about
one problem that has emerged in our cooperation with
UNDP and that, in our view, must be explained. The
proposed regional UNDP Programme for development of
the Fergana Valley has not received the support of our
Government. In our opinion, the substance of the project
has not been sufficiently considered and could entail
negative consequences.
Despite the exhaustive and comprehensive
substantiation by our Government of the unacceptability
of this project, which interferes with the security of the
region, attempts to involve our country in the participation
of the programme by distributing erroneous information
throughout the international community have been
undertaken during the last three years by UNDP and the
Organization for Security and Cooperation in Europe.
We sincerely hope that the new UNDP
Administrator, Mr. Brown, will take note of Uzbekistan’s
assessments. At the same time, we note with satisfaction
the new style of work at the UNDP mission in
Uzbekistan, which was recently headed by Mr. Kral.
In conclusion, I wish to refer to the book written by
the President of the Republic of Uzbekistan, His
Excellency Mr. Islam A. Karimov, Uzbekistan at the
Threshold of the Twenty-first Century: Threats to
Security, Conditions and Guarantees of Progress, which
says,
“As we enter the new millennium, we extend to
everyone the hand of friendship and mutual
31


understanding, symbolizing this with the words
security, stability and sustainability of growth and
development. For we believe that the realities these
words signify constitute the most solid foundation for
global geopolitical balance, and for the peace,
prosperity and well-being of every individual country,
which will enable every human being to face the
future with confidence”.








